UMB SCOUT FUNDS UMB SCOUT TRENDSTAR SMALL CAP FUND Supplement dated May 19, 2009 to the Prospectus and Statement of Additional Information (SAI) dated May 19, 2009 for the UMB Scout TrendStar Small Cap Fund (the Fund) The Fund is a newly organized fund that has been created in connection with the proposed acquisition of the assets and liabilities of the TrendStar Small-Cap Fund series of the TrendStar Investment Trust. It is anticipated that at a shareholder meeting in June 2009, the shareholders of the TrendStar Small-Cap Fund will be asked to approve a proposed agreement and plan of reorganization whereby the TrendStar Small-Cap Fund would be acquired by the Fund. If the reorganization is approved by the TrendStar Small-Cap Funds shareholders, for purposes of the reorganization, the TrendStar Small-Cap Fund will be considered the accounting survivor, and accordingly, certain financial highlights and other information relating to the TrendStar Small-Cap Fund has been included in the attached Prospectus and presented as if the reorganization has been consummated. However, as of the date of the Prospectus and SAI, the reorganization has not yet been approved by shareholders and has not occurred. This Supplement will be effective through June 30, 2009 and updates information contained in the Prospectus and SAI for the Fund dated May 19, 2009. You should keep this Supplement for future reference. Additional copies of the Prospectus and SAI may be obtained free of charge by calling (800) 996-2862. TrendStar Small Cap Fund (TreSX) Shares of this Fund have not been approved or disapproved by the Securities and exchange Commission nor has the Commission passed on the adequacy of this prospectus. any representation to the contrary is a criminal offense. O P P O R T U N I T YB E Y O N D T O M O R R O W This page intentionally left blank. PROSPECTUS M ay 19, 2009 UMB Scout TrendStar Small Cap Fund Investment Advisor: D istributor: SCOUT INVESTMENT ADVISORS, INC. UMB DISTRIBUTION SERVICES, LLC Kansas City, Missouri Milwaukee, Wisconsin TABLE OF CONTENTS Page Information About The Fund Investment Objective and Principal Investment Strategies 2 Principal Risk Factors 3 Past Performance 4 Fees and Expenses 5 Investment Advisor and Portfolio Managers 6 Financial Highlights 7 Buying, Selling and E xchanging Shares Before You Invest 8 Buying Shares 9 Selling Shares 12 Exchanging Shares 14 Special Features and Services 16 Other Shareholder Information 17 Dividends, Distributions and Taxes 18 The shares offered by this prospectus are not deposits or obligations of, nor guaranteed by, umB Bank, n.a. or any other banking institution. They are not federally insured by the Federal deposit Insurance Corporation or any other united States government agency. These shares involve investment risks, including the possible loss of the principal invested. 1 INVESTMENT OBJECTIVE AND PRINCIPAL INVESTMENT STRATEGIES The investment objective of the UMB Scout TrendStar Small Cap Fund (the Fund) may be changed by the Funds Board of Trustees without shareholder approval. If the Board approves a change in the Funds investment objective, shareholders will be given advance written notice of the change. The Fund intends to pursue its objective by investing as described below and will dispose of portfolio holdings any time that the Funds investment advisor, Scout Investment Advisors, Inc. (the Advisor), believes that they are no longer suitable for achieving the Funds objective. The principal risk factors associated with the Fund are noted and are described in more detail in the Principal Risk Factors section. U M B S C O U T T R E N D S TA RS M A L LC A PF U N D Investment Objective: Long-term growth of capital Principal Risks: Market Risks, Small Cap Company Risks, Growth Investing Risks, Value Investing Risks, Real Estate Investment Trust (RE IT) Risks, and International Investing Risks. The Fund pursues its objective by investing primarily in common stocks of small capitalization companies. Under normal circumstances, at least 80% of the Funds net assets will be invested in common stocks of domestic small capitalization companies. Any change in this 80% policy approved by the Board may not take effect until shareholders have received written notice of the change at least sixty days before it occurs. The Fund defines small capitalization companies as those whose market capitalization fall within or below the market capitalization ranges of companies included in the S&P Small Cap 600 Index or the Russell 2000 Index within the previous three years of purchase. As of December 31, 2008, the S&P Small Cap 600 Index included companies with market capitalizations ranging from $15 million to $2.3 billion, and the Russell 2000 Index included companies with market capitalizations ranging from $7 million to $3.3 billion. You should be aware that the market capitalization ranges for these indices are not fixed and may change from time to time. How does the Fund choose securities in which to invest? In selecting the securities for the Fund, the Advisor researches and identifies long-term industry, demographic, technological and other trends that it believes are likely to generate superior company growth prospects. The Advisor then identifies a universe of companies that it expects to benefit most from the identified long-term trends. The companies within this universe are analyzed using a bottom-up fundamental approach that emphasizes company and industry profit margin structure, management effectiveness and overall industry competitiveness. The Advisor makes its final selections by utilizing a valuation methodology that estimates individual stock value by considering a wide variety of factors, including but not limited to company profitability, rate of company growth and balance sheet quality. Mutual funds generally emphasize either growth or value styles of investing. Growth funds seek to invest in companies that exhibit faster-than-average growth in revenues and earnings, appealing to investors who are willing to accept more volatility in hopes of a greater increase in share price. Value funds invest in companies that appear under priced according to certain financial measurements of their intrinsic worth or business prospects, such as low P/E (price-to-earnings) and P/S (price-to-sales) ratios. Value funds appeal to investors who want some dividend income and the potential for capital gains, but are less tolerant of share-price fluctuations. The Fund seeks to invest in both growth and value companies without favoring either investment approach. The equity securities in which the Fund invests include common stocks, preferred stocks, securities convertible or exchangeable into common stocks, rights, warrants, and REITs. Convertible securities entitle the holder to receive interest paid or accrued on debt or the dividend paid on preferred stock until the convertible securities mature or are redeemed, converted or exchanged. Warrants and similar rights in which the Fund may invest are privileges issued by corporations enabling the owners to subscribe to and purchase a specified number of shares of the corporation at a specified price during a specified period of time. REITs are companies that invest primarily in income producing real estate or real estate related loans or interests. The Fund will invest primarily in securities of U.S. companies, but may invest up to 10% of the portfolio in foreign companies, American Depositary Receipts (ADRs) or Global Depositary Receipts (GDRs). Depositary receipts are typically issued by banks or trust companies representing ownership interests of securities issued by foreign companies. The Fund intends to hold some cash, short-term debt obligations, government securities or other high-quality investments for reserves to cover redemptions and unanticipated expenses. There may be times, however, when the Fund attempts to respond to adverse market, economic, political or other conditions by investing up to 100% of its assets in cash or those types of money market investments for temporary defensive purposes. During those times, the Fund will not be able to pursue its investment objective and, instead, will focus on preserving your investment. 2
